Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-01442329.1 filed in China on May 10, 2018.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 5 – 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burton (U.S. PG Pub. No. 20120016526), herein “Burton.”

Regarding claim 1,
Burton teaches a  control method for an HVAC system in a relatively large spatial place, (Par. 0007: “The presently disclosed invention satisfies the above-described needs by introducing systems and methods of controlling a heating, ventilating, and air conditioning system that operates according to signals returned from its return air temperature sensors as well as the supply air temperature sensors.”) 
wherein the HVAC system comprises an air handling unit, (HVAC unit; and HVAC units 202, 302, and/or 400) and the air handling unit is provided with a valve through which a fluid medium passes and a fan; (Par. 0010: “…with each HVAC unit including: a fan, a cooling valve, and a processor that is coupled to least one fan and at least one cooling valve.”) 
and the method comprises: monitoring a return air temperature of air circulated back to the air handling unit; (Par. 0008: “…the system including at least one HVAC unit, with each unit including a control circuit, and the method including the steps of receiving a return air temperature signal at the control circuit at the at least one HVAC unit…”) 
providing a return air temperature setpoint of the HVAC system; (Par. 0021: “In certain embodiments, a user's inputs may also be received, including various setpoint temperatures, which may be used to control the operations of each HVAC unit in operation. For example, the supply air setpoint temperatures and return air supply setpoint temperatures may be inputted by users of the units and may be stored at each unit.”) 
performing decoupling adjustment on one of the fan and the valve, and then adjusting the other of the fan and the valve so that the return air temperature is close to the return air temperature setpoint.  (Par. 0007: “The presently disclosed invention satisfies the above-described needs by introducing systems and methods of controlling a heating, ventilating, and air conditioning system that operates according to signals returned from its return air temperature sensors as well as the supply air temperature sensors. By using both of these signals to control the fan speed and the cooling valve openings and by prioritizing the use of the cooling valves over the use of the fans in order to reduce the temperature of a room, these units, though independent from one another1, act together to efficiently maintain the temperature and air quality of the entire environment. In addition, by controlling the cooling valves based, partly, on the supply air temperature, load hopping may be avoided.”  Par. 0030: “In another embodiment, the individual CRAC units may be connected to a central computer, which may then be controlled by the central computer. As shown in FIG. 3, the individual HVAC units 302, 302', and 306 of the systems may be connected to a central computer 310. This central computer 310 may have the capability to program each of the HVAC units 302, 302', and 306 to act in any manner as desired. The central computer may control the fan speed or the cooling valve opening of each unit, according to the signals received from each unit's return air temperature sensor and the supply air temperature. Thus, in such a system, the return and supply setpoint temperature may be controlled by the central computer 316. In other embodiments of the presently disclosed invention, the central computer may be configured to set and automatically change setpoint temperatures of certain HVAC units based on processing load of a server 304. Thus, for example, when a server 308 of the system is processing a large number of requests or tasks such that the server 308's processor began to operate at a higher frequency and the overall temperature of the server 308 and the surrounding area began to increase, the central computer 310 may automatically control the HVAC units' cooling valves and/or fans.”  See also Par. 0009, 0010, 0025, 0046, 0047, and 0055. ) 


Regarding claim 2,
Burton teaches the limitations of claim 1 which claim 2 depends. Burton also teaches that opening degree adjustment of the valve is determined based on a supply air temperature of air leaving the air handling unit and a supply air temperature setpoint of the HV AC system. (Abstract: “heating, ventilating, and air conditioning system are provided that operate according to signals returned from return air temperature sensors as well as the supply air temperature sensors. Using predetermined temperature setpoints, return temperature information, and supply temperature information, the HVAC system is configured to maintain the temperature of a room first, by the use of its cooling valve, and second and only when the capacity of the cooling valve has peaked, by use of the fan.” See also Par. 0021 and 0022. ) 

Regarding claim 5,
Burton teaches the limitations of claim 1 which claim 5 depends. Burton also teaches that adjustment on the fan and the valve comprises increasing a speed of the fan after increasing an opening degree of the valve to a maximum value; or decreasing an opening degree of the valve after decreasing a speed of the fan to a minimum value. (Par. 0054: “The computer 404, recognizing that that the cooling valve has been operating at maximum capacity for a predetermined amount of time, at step 522, generates and transmits a fan control signal that operates at the fan speed controller to increase the speed of the fans according to the predetermined fan ramping rate. The fan speed will then begin to increase according to the fan ramping rate.” See full paragraph 0054, and 0025.) 

Regarding claim 6,
Burton teaches the limitations of claim 1 which claim 6 depends. Burton also teaches that adjustment on a speed of the fan comprises increasing the speed of the fan step by step or decreasing the speed of the fan step by step. (Par. 0054: “The computer 404, recognizing that that the cooling valve has been operating at maximum capacity for a predetermined amount of time, at step 522, generates and transmits a fan control signal that operates at the fan speed controller to increase the speed of the fans according to the predetermined fan ramping rate.” Par. 0025: “In another embodiment, the fan will reduce its speed slowly at a predetermined rate until it reaches its minimum speed. This may ensure an overshooting of cooling reduction, which would cause the temperature of the room to increase above the setpoints again.” See also Par. 0021 and other paragraphs that teach “fan ramping rate.”) 

Regarding claim 7,
	Burton teaches the limitations of claim 1 which claim 7 depends. Burton also teaches that the fan is configured to be a frequency conversion fan. (0041: “The fan controller 416 may contain or may be connected to a variable speed drive (VSD) that operates to control the fan to vary the volume of cooling flow that is flowing into and out of the HVAC unit 400. The VSD, which may also be known as a variable-frequency drive (VFD), adjustable-frequency drive (AFD), AC drive, microdrives, and inverter drives, is widely used in ventilation systems and may comprise any reasonably suitable VSD that is commercially available from any number of manufacturers.”) 

Regarding claim 8,
	Burton teaches the limitations of claim 1 which claim 8 depends. Burton also teaches that the fan is configured to cause air passing through the fan to leave the air handling unit; and the valve is configured to be adjacent to an air outlet of the air handling unit and to adjust a flow volume of the fluid medium that exchanges heat with air that is about to enter the fan. (Par. 0043: “In operation, heated air enters into the HVAC unit 400 from the data center. It bypasses a filter and is cooled by the lower-temperature water entering the HVAC unit, as controlled by the cooling valve. The temperature of the water entering the units may be controlled and may be set at some predetermined level, such as 21 degrees Celsius. To control the temperature of the air exiting the HVAC unit, the cooling valve may be opened wider or narrower as necessary, which then results in more or less cool water flowing through the HVAC unit, thereby cooling the air to a controllable temperature. The fan may then be controlled to determine how much air is passed through the HVAC units.” Nishimuta may also teach this element in paragraph 0006 and in figure 1.) 

Regarding claim 9,
	Burton teaches the limitations of claim 1 which claim 9 depends. Burton also teaches that the monitoring of the return air temperature comprises monitoring an air temperature at a return air port of the air handling unit or monitoring a plurality of environment temperatures in the relatively large spatial place. (Par. 0026: “Embodiments of the presently disclosed invention may be used in commercial or large residential environments, or any other large areas of space requiring multiple HVAC units and/or strict temperature maintenance. In one particular preferred embodiment, the presently disclosed invention is used in a computer room to maintain the air temperature of the computer systems contained therein.” Par. 0033.  Examiner’s Note - See figures 2 and 3 that depict several HVAC units that contain temperature sensors over a large server data room.) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Japanese application Nishimuta et al. (JP H11173631 A) , herein “Nishimuta.” 

	
Regarding claim 3,
Burton teaches the limitations of claim 2 which claim 3 depends. 
Burton does not teach that the supply air temperature is based on the return air temperature setpoints.  However, Nishimuta does teach the opening degree adjustment of the valve further comprises determining the supply air temperature setpoint based on the return air temperature and the return air temperature setpoint. (Abstract: “This air conditioner is equipped with a temperature measuring instrument 3 which measures the temperature PV of return air sucked in a cold/hot water coil 2, a temperature measuring instrument 4 which measures the temperature of the supply air discharged from the cold/hot water coil 2, a supply air temperature set value operating part 5 which computes the set value SP of the supply air temperature, based on the measured return air temperature PV and the indoor set temperature SPO inputted in advance, and a quantity-of-PI-action operating part 6 which computes valve travel to make a cold/hot water valve MV1 perform PI action, using the measured supply air temperature and the computed supply air temperature set value SP.” Par. 0003: “A temperature measuring device that measures the temperature of the supply air discharged from the chilled / hot water coil, and an intake air temperature that calculates a set value of the supply air temperature based on the measured return air temperature and a previously set indoor set temperature. A flow control valve using a set value calculation unit and the supply air temperature measured according to the set cooling or heating operation mode and the supply air temperature set value calculated by the supply air temperature set value calculation unit. For making the PI operate Characterized in that a PI operation amount calculation unit for calculating a momentum.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control method of the HVAC system that independently controls the fan and valve to control the return air temperature as in Burton with determining the supply air temperature based on the return air temperature setpoints as in Nishimuta in order to calculate the set temperatures in advance and improve the ripple of load of the HVAC system. (Abstract)

Regarding claim 4,
Burton teaches the limitations of claim 2 which claim 4 depends. 
Burton does not teach a PID control method. However, Nishimuta does teach that the opening degree adjustment of the valve is implemented via a PID control method. (Par. 0002: “…in the case of an air conditioner using cold and hot water as a heat
source, a valve for adjusting the flow rate of cold and hot water by PID control or the
like…”)

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Chinese application Luo et al. (CN  104713205 A) , herein “Luo.” 

	
Regarding claim 10,
Burton teaches the limitations of claim 1 which claim 10 depends. 
Luo does not teach an HVAC system wherein the method is used in a subway station.  However, Luo does teach the system is disposed inside a subway station and uses the control method according to claim 1. (Par. 0041: “…when the subway station in air conditioning load is changed…”  Par. 0021: “The return water temperature adjusting return water pipe opening of the two-way valve 6, the water system control independently as two control loop, namely when the area load of the air conditioner is reduced, lowering the fan frequency, reducing the air inlet amount when the air amount is reduced to the set lower limit value. stopping adjusting fan frequency; when the air-conditioning area loading increases, height adjusting fan frequency, increase the supply amount. when the air conditioning load is reduced and causes the air conditioner return water temperature is reduced, reducing the two-way valve 6 opening, the chilled water flow rate, an air conditioning load is increased, the air conditioner return water temperature rising, increasing the return water pipe opening of the two-way valve 6, the chilled water flow rate.” See also Par. 0023 and 0025.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the control method of the HVAC system that independently controls the fan and valve to control the return air temperature as in Burton with using an HVAC system in a subway station as in Luo in order to provide a large ventilation system that can match the load change that can be stably and efficiently operated. (Luo Par. 0003) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bastow (US PG Pub. 20080142610) may also teach the elements of claim 3 in paragraphs 0048 – 0055. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 Examiner’s Note – specification paragraph 0014 states that decoupling control includes being “independently controlled.”